Citation Nr: 1108375	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  99-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to December 11, 1996, for the award of a 100 percent schedular evaluation for service-connected schizophrenia.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

4.  Entitlement to an effective date prior to September 3, 2002, for the award of a 10 percent disability evaluation for degenerative joint disease of the right knee.

5.  Entitlement to an effective date prior to September 3, 2002, for the award of a 10 percent disability evaluation for degenerative joint disease of the left knee.

6.  Entitlement to a disability evaluation in excess of 10 percent for chondromalacia patella of the right knee.  

7.  Entitlement to a disability evaluation in excess of 10 percent for chondromalacia patella of the left knee.  

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected schizophrenia.

9.  Entitlement to service connection for disability exhibited by obesity, to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a disability evaluation of 100 percent for service-connected schizophrenia, effective May 10, 1999.  A timely appeal was noted with respect to the effective date.  

The Veteran has also filed a timely appeal from an August 2005 rating decision which denied entitlement to service connection for diabetes mellitus and disability exhibited by obesity as secondary to service-connected schizophrenia, as well as entitlement to a rating in excess of 10 percent for chondromalacia patella of the right and left knee.  The decision granted service connection for degenerative joint disease of the right and left knees, assigning 10 percent disability evaluations to each, effective September 3, 2002.  Timely appeals were noted with respect to the denials of service connection and increased ratings, and with respect to the disability evaluation and effective date assigned to the service-connected degenerative joint disease of the right and left knees.  

In a decision dated May 2001, the Board determined that the criteria for an award of a 100 percent schedular evaluation for schizophrenia were met as of December 11, 1996.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2007 Memorandum Decision and Order, the Court vacated the May 2001 decision to the extent that it denied an effective date earlier than December 11, 1996, for the award of the 100 percent schedular evaluation for schizophrenia, and remanded the appeal to the Board.

In April 2010, the Board remanded the issue of an earlier effective date for the award of a 100 percent schedular evaluation for schizophrenia to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

The issues of entitlement to increased ratings for chondromalacia patella of the right and left knees, degenerative joint disease of the right and left knees, earlier effective date for the award of 10 percent disability evaluations for degenerative joint disease of the right and left knees, and service connection for diabetes mellitus, to include as secondary to service-connected schizophrenia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a decision entered in July 1985, the RO allowed a formal claim for compensation for schizophrenia, and assigned a 30 percent schedular rating.

2.  By a decision entered in March 1993, the RO increased the Veteran's rating for paranoid schizophrenia to 50 percent, effective from January 11, 1993.  She was notified of the RO's decision, and of her appellate rights, but she did not initiate an appeal within one year.

3.  An informal claim for increased compensation for schizophrenia was received on July 12, 1995.

4.  Prior to December 11, 1996, the record does not establish that schizophrenia was productive of more than considerable occupational and social impairment.  

5.  Prior to December 11, 1996, the record does not establish that schizophrenia was productive of more than reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

6.  It was first factually ascertainable that service-connected schizophrenia was productive of total social and industrial inadaptability on December 11, 1996.

7.  A clear preponderance of the evidence of record is against a finding that disability exhibited by obesity had its onset in service or is proximately due to a service-connected disability. 


CONCLUSIONS OF LAW

1.  An effective date earlier than December 11, 1996, for the award of a total schedular rating for schizophrenia, is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 

2.  Chronic disability exhibited by obesity was not incurred in or aggravated by service, and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 20903, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection for disability exhibited by obesity; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  In March 2006, the veteran was notified of the way initial disability ratings and effective dates are established. 

In its November 2007 memorandum decision, the Court noted that the duties to notify the Veteran have been satisfied with respect to the Veteran's earlier effective date claim.  Citing to Dingess v. Nicholson, 19 Vet. App. 473, 490, the Court noted that the VCAA "contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  The Court went on to point out that the August 1999 RO decision currently on appeal granted the Veteran's claim for a 100 percent disability evaluation and assigned an effective date.  Thus, according to the Court, "her claim was substantiated prior to the VCAA's enactment, and [VA] had no duty to provide notice under the statute."  

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available service and post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with her claims.  The duties to notify and assist have been met.

Earlier Effective Date
      
The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

Analysis

a.  Date of Claim

In the present case, the record shows that service connection for schizophrenia was established by rating decision dated July 1985, and a 30 percent disability evaluation was assigned.  The RO increased the Veteran's rating for schizophrenia to 50 percent by a decision entered in March 1993.  She was notified of the RO's decision, and of her appellate rights, but she did not initiate an appeal within one year.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1992).  As a result, that decision became final.  See 38 C.F.R. §§ 20.1103 (1992). 

In its November 2007 memorandum decision, the Court referred to records from the Social Security Administration (SSA) that were received in July 1993, four months subsequent to the March 1993 rating decision which increased the Veteran's disability evaluation for schizophrenia to 50 percent.  It was not clear that the March 1993 rating action was final if these records were relevant to the Veteran's claim and tolled the time for filing an appeal until a new decision had been issued.  38 C.F.R. § 3.156(b).   The decision remanded the matter to the Board in part so that it could provide adequate reasons and bases for its failure to discuss this evidence when finding that the March 1993 decision was final.  

The Board is unable to locate the SSA records submitted to VA within one year of the March 1993 rating action..  In its decision, the Court cited the March 1993 decision as R. 306-307.  The SSA records purportedly submitted in July 1993 were cited as R. 309-28; thus, they should be located just after the March 1993 decision in the claims folder.  However, the documents of record after the March 1993 decision are dated March 1994 at their earliest, and consist of the following:  a notification of a reduction in payments due to change in dependency status; a lay statement from the Veteran concerning direct deposit; a computerized record noting a change of address; and a notification that the Treasury Department had been asked to cancel direct deposit of the Veteran's benefit payments.  The next document is a July 12, 1995 clinical note, which, as will be discussed in greater detail below, constitutes an informal claim for an increased evaluation for schizophrenia.  Further review of the record indicates that no records were received from the SSA until approximately 1996, well after the March 1993 decision became final.  The Board has considered the Court's notation that additional records submitted subsequent to the March 1993 rating decision may have tolled the time for filing an appeal; however, since no records pertinent to the Veteran's psychiatric status were received within one year of the March 1993 rating action, the March 1993 decision is final.  Moreover, even if records had been received within one year of the March 1993 decision, it was not factually ascertainable that the service-connected psychiatric disability met or nearly approximated a higher evaluation prior to December 11, 1996.

Any VA medical report dated subsequent to the March 1993 decision, and pertaining to schizophrenia, must be considered an informal claim for increased benefits.  In this regard, the Board notes that the record contains a VA outpatient examination report pertaining to "schizoaffective disorder," dated July 12, 1995.  This report is the earliest post-March 1993 document of record that can properly be construed as a claim for increased benefits.  (Although the record contains earlier VA medical reports, dated on October 14, 1993, and October 11, 1994, which refer to the Veteran's request for vocational rehabilitation, and to "mood swings," it is not clear from the face of those reports that they relate to "examination or treatment" of the Veteran's schizophrenia, so as to satisfy the requirements for an informal claim under 38 C.F.R. § 3.157(b)(1).)  Accordingly, it is the Board's conclusion that, for purposes of addressing the earlier effective date question here at issue, July 12, 1995, must be accepted as the date of receipt of an informal claim.  Since there is no record that VA forwarded an application form to the claimant after receipt of the informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  See Servello, 3 Vet. App. at 200.  

b.  Date of Factually Ascertainable Increase in Disability

The rating criteria for mental disorders were changed, effective November 1996, which was during the course of this appeal.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to the Veteran.  New rating criteria, however, may be applied only from the effective date of the change forward, unless the regulatory change specifically permits retroactive application. 38 U.S.C.A. § 5110(g); VAOGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (April 10, 2000).

Under the prior criteria, a 10 percent rating for schizophrenia is appropriate when symptoms are less than the criteria for 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  38 C.F.R.         § 4.132, Diagnostic Code 9203 (effective prior to Nov. 7, 1996).  

Schizophrenia productive of definite impairment in the ability to establish or maintain effective and wholesome relationships with people and psychoneurotic symptoms resulting in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment warrants a 30 percent rating.  Id.

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States Court of Veterans Appeals stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and it invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104 (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel of VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that "has more than moderate but less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104 (West 2002).

A 50 percent rating is appropriate when the ability to establish or maintain effective or favorable relationships with people is considerably impaired and that reliability, flexibility, and efficiency levels are so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment. Id. 

Where the ability to establish or maintain effective or favorable relationships with people is severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment, a 70 percent rating is warranted. Id. 

A 100 percent evaluation requires that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior. The Veteran must be demonstrably unable to obtain or retain employment. Id.

Under the revised criteria, effective November 7, 1996, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.  Id.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In its November 2007 opinion, the Court found that the Board "had an obligation to carefully consider [evidence submitted more than 1 year prior to July 7, 1995] in determining the earliest factually ascertainable point at which [the Veteran] became 100% disabled, even if such a disability rating could not, as a matter of law be made effective as of that date."  38 C.F.R. § 4.126a.  Thus, the Board shall discuss all evidence pertinent to the Veteran's claim that was received prior to July 7, 1995.  

A discharge summary dated March 1985 found that the Veteran's psychiatric symptomatology had improved, and that she was considered competent.  The Veteran was found to be "unable to engage in stressful employment at this time"; however, there was no indication that the Veteran was entirely unemployable.  Similarly, a February 1986 neuropsychiatric evaluation found that the Veteran was "in a state of partial remission under psychiatric supervision and on psychotropic medication."  She was terminated from her job during a psychiatric hospitalization and had not found employment since.  She had attempted to take courses at the University of Alabama, but suffered a decompensation after running out of medication.  The Veteran's incapacity was found to be "moderately severe ... unable to pursue career ... in civilian job in Army Depot."  Social impairment was said to be moderate.  The examination report found that the Veteran was incapable of pursuing a civilian career with the Army Depot, but did not find that the Veteran's mental health symptomatology precluded all employment.  

Between 1985 and 1995, the Veteran's applications for VA vocational rehabilitation were repeatedly denied; however, the basis for the denials is unclear.  The denial letters often refer to the severity of the Veteran's disability, but do not indicate which of the Veteran's service-connected disabilities formed the basis for the denial.  

A September 1988 discharge summary found that the Veteran "probably is unable to compete for gainful employment - however, she may benefit from continued efforts at vocational rehabilitation."   A September 1991 discharge summary also found the Veteran unemployable, but the basis for the finding was unclear, since the diagnosis was mild "schizo-affective disorder, in remission," and a mental status examination was normal with the exception of poor judgment, borderline intelligence, and an insight deficiency.  A VA mental health examination, conducted later that month, found that the Veteran's employability was "questionable," but that she had no social impairment.  This examination found that the Veteran's insight and judgment were unimpaired.  Clinical notes dated October 1992 and November 1992 indicate that the Veteran was living independently.  

When the Veteran was examined for Social Security purposes in December 1994, she complained of paranoia and problems with comprehension.  She also reported auditory hallucinations.  Clinically, she exhibited anxiety and poor concentration on testing.  However, she was well-oriented, her conversation and thought processes were appropriate, there were no loose associations or confusion, and her mood and affect were appropriate.  The examiner concluded that the Veteran was suffering from chronic paranoid schizophrenia with acute exacerbations, and noted that she seemed in good remission, likely as a result of appropriate medications.  The examiner concluded the Veteran's activities seemed to be mildly to moderately restricted and her interests appeared mildly constricted.  With regard to employability, the examiner opined that the Veteran's psychiatric history and paranoia would likely interfere with her ability to remain gainfully employed, but that "[s]he appears capable of some form of employment. . . ."

When the Veteran's condition was assessed for Social Security purposes in January 1995, it was noted that she suffered from delusions and oftentimes had deficiencies of concentration, persistence, or pace, resulting in failure to complete tasks in a timely manner.  On the other hand, it was also noted that her disability was not manifested by catatonic or other grossly disorganized behavior, by incoherence, loosening of associations, illogical thinking, or poverty of content with a blunt, flat, or inappropriate affect, or by emotional withdrawal and/or isolation.  Her degree of limitation, in terms of restriction of activities of daily living and maintaining social functioning, was noted to be "marked," but not "extreme."

When the Veteran was seen at VA on July 12, 1995, it was noted that she had a history of unprovoked crying spells, that she was depressed and isolated herself, and that she was "unable to compete for or maintain gainful employment."  It was also noted in the report, however, that she suffered from diabetes "not in good control."  It is not at all clear that the conclusions in the report pertaining to her impairment for work were based solely on her service-connected disorder.  The detail contained in the report was not sufficient to establish a measurable increase in the severity of the service-connected disability.  

When the Veteran was seen at VA on September 18, 1995, it was noted that she had a history of paranoid schizophrenia.  However, the emphasis of the visit was treatment of her back pain, and the only thing noted about her mental status was that she was oriented and had a restricted social life.

When the Veteran was seen by a VA counseling psychologist on July 27, 1995, and May 29, 1996, it was again noted that she was unemployable.  However, as with the earlier report of July 12, 1995, the examiner noted that the Veteran suffered from problems other than schizophrenia, such as chronic pain in her knees and back, blurred vision, dizziness, and diabetes.  Thus, it appears that this examiner's conclusions pertaining to impairment for work were also based on a combination of service- and non-service-connected disorders.

When the Veteran was seen at VA on August 15, 1995, it was noted that she was depressed, and that she spent a lot of time in bed.  It was also noted, however, that "[s]ome of her depression may be related to her uncontrolled diabetes."

When the Veteran was examined for VA purposes in October 1995, it was noted that she had "mixed episodes" of schizoaffective disorder, that she suffered from fearfulness, auditory hallucinations, and "manic attacks," and that she had tried on many occasions to work and could not function.  However, it was also noted in report of the examination that she had a history of knee problems, diabetes, and hepatitis.  In addition, it was further noted, with respect to objective psychiatric findings, that she was animated, that her mood was not depressed, that she had good eye contact, that she was alert and cooperative, that her memory was well-preserved, that she was fairly intelligent, and that her insight and judgment were "pretty good."  The report, at best, provides a mixed picture of the extent to which service-connected psychiatric symptomatology alone impaired the Veteran for work.

In July 1996, a VA examiner noted that the Veteran was marginally functional, but not delusional.  The examiner noted that the Veteran was unemployable, but did not provide any discussion or explanation for that conclusion.

When the Veteran was seen at VA in November 1996, she reported that she had been subjected to sexual harassment while in the military.  In terms of her psychiatric symptoms, it was noted only that she was angry, depressed, and not sleeping well, and that she had relationships that ended poorly.  However, the overall scope and relative severity of her symptoms was not discussed in any significant detail.

When the Veteran was seen at VA on December 4, 1996, she reported feeling more stressed.  She also complained of sleepwalking and loneliness, and said that she was hearing more voices.  Objectively, however, it was noted that she appeared less stressed than previously, and that she was showing less depression.

Upon review, the Board finds that entitlement to a schedular evaluation greater than 50 percent is not demonstrated prior to December 11, 1996, whether under the old or the new criteria.  Although the record contains medical reports which indicate that the Veteran suffered from significant psychiatric symptoms prior to December 11, 1996, and suggested she was unable to work, the record does not establish that schizophrenia, in and of itself, was productive of more than considerable occupational and social impairment, prior to that date.  Social impairment was usually said to be moderate, and the Veteran's employability was questionable; however, examiners found that the Veteran was capable of some employment up until 1988.  After 1988, her treatment providers began to classify her as unemployable, but it is unclear from the record whether her unemployability was due to schizophrenia alone, since her mental health symptoms were often described as mild or moderate and physical disability was also discussed.  Furthermore, the evidence does not reflect more than reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, prior to December 11, 1996.  As discussed below, the evidence did not contain reference to specific symptomatology (attributable to service-connected disability) meeting the criteria for a higher rating before December 11, 1996.  Consideration of factors wholly outside the rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet.App. 204, 207-08.  It must be kept in mind that the use of manifestations not resulting from the disability in establishing the evaluation for this disorder is to be avoided.  38 C.F.R. § 4.14 (2000).  

Upon review of the evidence of record, it was not factually ascertainable that the Veteran's service-connected schizophrenia was demonstrative of a rating in excess of 50 percent at any time prior to December 11, 1996, under either the former or the revised criteria.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Disability Exhibited by Obesity, to Include as Secondary to Service-Connected Schizophrenia 

The Veteran seeks service connection for disability exhibited by obesity, which she asserts is secondary to her service-connected schizophrenia.  Specifically, the Veteran alleges that the psychotropic medications prescribed for her as a result of her mental health symptomatology have caused her weight gain.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service- connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non- service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

In the present case, the Board notes that there is ample evidence showing that the Veteran is obese.  Indeed, the Veteran has competently and credibly reported that she suffers from obesity, in correspondence submitted throughout the course of her appeal.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). The medical evidence of record also includes current findings of obesity. 

The Veteran received a VA examination in June 2005, which noted that there was "some evidence" that Lithium and Haldol, two of the Veteran's medications, may cause weight gain.  However, the examiner also noted that the Veteran had recently lost a significant amount of weight.  Clinical notes received since the Veteran was last examined indicate that she was described as being obese.

However, obesity is not considered a disability for which service connection may be granted.  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability. "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, supra.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, a disability manifested by chronic obesity is not shown by the evidence of record.  In addition, the evidence reflects that the Veteran's excessive weight is not a recent phenomenon - her service treatment records indicate that she struggled with weight before her schizophrenia was diagnosed and psychotropic medications prescribed.

Thus, for the foregoing reasons, the Board concludes that the Veteran's excessive weight does not constitute a current disability for which service connection may be established.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have a current disability, the preponderance of the evidence is against her claim, and service connection for chronic disability exhibited by obesity is not warranted.


ORDER

Entitlement to an effective date earlier than December 11, 1996, for the award of a 100 percent disability evaluation for schizophrenia is denied.

Service connection for disability exhibited by obesity, to include as secondary to service-connected schizophrenia, is denied.


REMAND

The Veteran last received a VA examination of her knees in June 2005.  Evidence received since then suggests a worsening of her service-connected knee disorders.  Specifically, an X-ray study of the Veteran's right knee in January 2008 shows "worsening patellofemoral joint space loss on the right ...not clearly change[d] on the left but both patellofemoral joints are narrowed."   The Veteran has also reported an increase in knee pain bilaterally.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

The Veteran has been diagnosed with diabetes mellitus, which she attributes to the psychotropic medications prescribed to her for her service-connected schizophrenia, and to a sedentary lifestyle caused by her mental health symptomatology.  On VA examination in June 2005, the examiner noted that some of the Veteran's prescribed medications, particularly lithium and Haldol, have been known to cause hyperglycemia; however, the examiner went on to state that the Veteran had recently lost weight and had "reversed her diabetes status."  On that basis, the examiner found that "I do not think her schizophrenia is related to her diabetes."  However, VA clinical notes indicate that the Veteran still carries a diagnosis of diabetes mellitus.  Additionally, even if a disorder has resolved by the time of the examination, VA is still under an obligation to obtain an etiology opinion on the question of whether the disorder(s) were related to service or to a service-connected disorder when they were still active.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Upon remand, a new VA examination should be obtained to determine the nature and etiology of the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the current severity of her service-connected chondromalacia patella and degenerative joint disease of the right and left knees.  The claims folder must be made available to the examiner for review.  All indicated special tests and studies should be accomplished, including range of motion studies in degrees.  The examiner is also asked to comment on any recurrent subluxation, lateral instability, ankylosis of the joint, dislocation of the semilunar cartilage and/or nonunion or malunion of the tibia and fibula.    

2.  Schedule the Veteran for an appropriate VA examination for the purpose of determining the nature and etiology of her diabetes mellitus.  The claims folder must be made available to the examiner for review, and the examiner should note on his or her report that the claims folder has been reviewed.

For any diabetes mellitus found, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that it had its onset in service, or is proximately due to or aggravated by a service-connected disability.  The examiner is specifically asked to comment on whether the disorder is at least as likely as not (probability of 50 percent or greater) related to the Veteran's psychiatric medication regimen or to a more sedentary lifestyle brought on by her psychiatric symptomatology.  If diabetes mellitus is not found at the time of the examination, the examiner is still asked to provide an opinion as to whether the disorder was at least as likely as not related to service or to a service-connected disability while it was active.

3.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


